Citation Nr: 0716418	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had verified active service from February 1966 to 
February 1970 and unverified active service in excess of 3 
years and 4 months.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the benefit sought on appeal.

In April 2006, the veteran and his spouse testified at a 
video conference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.

This matter was previously before the Board in June 2006, at 
which time it was remanded for additional development.  The 
claim is now returned to the Board for appellate review.


FINDING OF FACT

The veteran's service-connected disabilities currently 
consist of degenerative disc disease with post-traumatic low 
back pain syndrome, status post discectomy, evaluated as 40 
percent disabling, and neuralgia of the right leg associated 
with the degenerative disc disease with post-traumatic low 
back pain syndrome, status post discectomy, evaluated as 20 
percent disabling; the current combined rating for the 
veteran's two service-connected disabilities is 50 percent.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.16 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability rating claim, 
specifically, for a TDIU.  The RO sent the veteran notice by 
letters dated in April 2003, December 2003, June 2006, and 
December 2006 in  which he was informed of what was required 
to substantiate his claim and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claim.  He 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the RO.

Since the veteran's claim for a TDIU was denied by the RO and 
is also being denied by the Board, as discussed herein, there 
is no potential effective date or disability rating issue 
that would warrant additional notice as to the issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in August 2003, August 2004, and 
December 2006.  These examinations were thorough in nature, 
based upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

TDIU

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16 (2006).  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2006).

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for two disabilities, degenerative disc disease with 
post-traumatic low back pain syndrome, status post 
discectomy, evaluated as 40 percent disabling, and neuralgia 
of the right leg associated with the degenerative disc 
disease with post-traumatic low back pain syndrome, status 
post discectomy, evaluated as 20 percent disabling.  These 
disabilities have a combined evaluation of 50 percent and may 
be considered as having arisen from a common etiology.  38 
C.F.R. § 4.16(a)(2).  However, there is no other service-
connected disability.  Thus, the requirement for a combined 
disability rating of 70 percent or higher has not been met.

In its June 2006 Remand, the RO was directed to consider an 
informal claim raised by the veteran for service connection 
for a neurological impairment of the left leg, in an effort 
to explore the possible creation of additional service-
connected disability pertinent in determining eligibility for 
a TDIU.  In this endeavor, the veteran underwent a VA 
examination in December 2006 where a neurologic abnormality 
of the left leg was not detected.  The findings of this 
examination were considered in the March 2007 Supplemental 
Statement of the Case, and no additional service-connected 
disability was established.

However, even if the ratings for a veteran's disabilities 
fail to meet the objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, age, occupational background, and 
other related factors, an extraschedular total disability 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).  Such cases are submitted to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  In this case, the RO denied consideration of 
the veteran's TDIU on an extraschedular basis in the January 
2005 rating decision, concluding that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.

The Board finds that the evidentiary record does not support 
a conclusion that there are any unusual or exceptional 
circumstances present in the veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, there has been no indication that VA's Rating 
Schedule for disabilities is insufficient or inadequate to 
assign ratings for the veteran's service-connected 
disabilities.

Although the veteran has asserted that he cannot work because 
of his service-connected disabilities, the Board finds no 
objective medical evidence that the veteran's degenerative 
disc disease with post-traumatic low back pain syndrome, 
status post discectomy, and associated right leg neuralgia, 
alone would render him unemployable.  The veteran has 
provided no evidence or information to support his claim of 
entitlement to TDIU, and the record does not support his 
contention.  

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability.  The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

A VA examination report dated in August 2003 shows the 
veteran had symptoms of constant pain in the lower back 
radiating down both legs, primarily the right side.  He 
reported that a physician had recommended bed rest for his 
condition as often as four times a year, and that they lasted 
for one day.

A VA examination report dated in August 2004 shows that the 
veteran reported experiencing incapacitating episodes as 
often as several times per year, which would last for various 
amounts of days.  He added that over the preceding year, he 
had several incidents of incapacitating episodes which 
resulted in "four times loss from work per week."

During his April 2006 video conference hearing, the veteran 
and his spouse testified that the veteran had not been 
gainfully employed as a result of his service-connected back 
disability since 1996.  He reported that pain would develop 
with prolonged sitting, or standing for a little as two to 
three minutes.  He added that prior to his disability, he was 
working doing home repairs.   He also indicated that he was 
receiving Social Security Administration disability benefits 
as a result of his back disability.

A December 2006 VA examination report established that the 
symptoms related to the veteran's lower extremities, from a 
work-related standpoint, would limit him to routine breaks if 
performing a job that involved standing and/or walking.

The record reflects that the veteran reported last working in 
1996.  There is, however, no medical evidence of record 
supporting the veteran's statements that he is unable to work 
solely as a result of his service-connected disabilities.  
While the veteran described in both the August 2003 and 
August 2004 VA examinations that he was unable to work, 
neither examination report provided such opinion.  Moreover, 
while the December 2006 VA examination report established 
that the veteran's lower extremity symptoms would require 
work with routine breaks, it did not establish that he was 
unemployable.  This competent medical evidence of record is 
insufficient, in and of itself, to establish unemployability.  
See Van Hoose, 4 Vet. App. at 363.

With regard to the fact that the veteran is in receipt of 
Social Security Administration disability benefits, although 
an unpublished decision, and therefore one of non-binding 
effect upon VA and the Board, Pierce v. West, No. 97-7067 
(Fed. Cir. Mar. 16, 1998) is illustrative.  The Social 
Security Administration is principally concerned with whether 
the claimant's disorder rendered him unable to work - a 
relevant consideration in this matter.  However, the December 
1996 Notice of Decision from the Social Security 
Administration shows that the veteran was deemed unable to 
engage in substantially gainful activity as a result of not 
only his low back disorder, but also as a result of 
degenerative joint disease of the left knee, bilateral 
degenerative joint disease of the shoulders, status post 
rotator cuff and acromioclavicular joint surgery of both 
shoulders, and tinnitus.  Of these, only the low back 
disorder is related to service.  As such, the determination 
of the Social Security Administration cannot be deemed as 
probative of the veteran's unemployability due to his 
service-connected disabilities. 

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the veteran.  To the contrary, the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  There is no medical 
evidence of record indicating that the veteran is 
unemployable as a result of his service-connected 
disabilities.  Accordingly, entitlement to a TDIU is not 
warranted and the appeal as to this issue must be denied.

ORDER

Entitlement to a TDIU is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


